430 F.2d 1176
UNITED STATES of America, Appellee,v.Oran Murray YOUNG, Appellant.
No. 19776.
United States Court of Appeals, Eighth Circuit.
October 2, 1970.

Appeal from the United States District Court for the Western District of Missouri; John W. Oliver, Judge.


1
Ronald M. Sokol, Kansas City, Mo., for appellant.


2
Oran Young, pro se.


3
Charles E. French, Asst. U. S. Atty., Kansas City, Mo., for appellee; Bert C. Hurn, U. S. Atty., on the brief.


4
Before MATTHES, Chief Judge, HEANEY, Circuit Judge, and VAN PELT, Senior District Judge.


5
PER CURIAM.


6
This is an appeal from the judgment of conviction entered upon a plea of guilty to an information charging a violation of 18 U.S.C. § 2113(b). Appellant's motion to proceed in forma pauperis was granted. The case was regularly docketed and thereupon dismissed as legally frivolous.


7
The United States Supreme Court vacated the dismissal, Young v. United States, 397 U.S. 97, 90 S. Ct. 819, 25 L. Ed. 2d 80 (1970), and remanded the case with directions to appoint counsel, stating: "If thereafter counsel is unable to present any nonfrivolous issue on appeal, the Court of Appeals would then be free to dismiss the appeal as legally insubstantial."


8
Counsel was then appointed in this court. Briefs were duly filed and the case was argued orally. Appellant's pro se motion to file a reply brief was granted at the time of argument. A pro se reply brief has been filed and the case now stands submitted.


9
This case is governed by the opinion of this court in United States of America v. Briscoe, 428 F.2d 954, decided July 14, 1970, and nothing is added by again reviewing the cases therein discussed.


10
It is clear under Halliday v. United States, 394 U.S. 831, 89 S. Ct. 1498, 23 L. Ed. 2d 16 (1969), that appellant is not without remedy to correct constitutional defects in his conviction if any such exist.


11
The judgment of conviction is affirmed.